ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Amardeep S Grewal on 11 August 2021.
The application has been amended as follows: 
IN THE CLAIMS
1. (Currently Amended) A direct and indirect heat grilling system, comprising: a cooking chamber; a [[
*END OF AMENDMENTS*

Claim Rejections - 35 USC § 112
Claims 1-5 and 7-9 are no longer rejected under 35 U.S.C. 112 (b).

Response to Arguments
Applicant’s arguments, see remarks, filed 16 July 2021, with respect to the rejection of claims 10-15 have been fully considered and are persuasive.  The rejection of claims 10-15 has been withdrawn. 
The Examiner’s amendment to claim 1 cleared up antecedent basis issues and placed the claims and its dependents in condition for allowance.
Applicant’s amendment to claim 10 to include the limitations regarding the positions of the heat deflector, as well as the drip tray being entirely above the burner have overcome the BUCHER reference and placed that claim and its dependents in condition for allowance.

Allowable Subject Matter
Claims 1-5 and  allowed.
The following is an examiner’s statement of reasons for allowance: Examiners best art does not teach or obviate the limitations of claims 1 or 10.
As to claim 1, while the art has examples of direct and indirect grills with movable heat deflectors (See CHRISTENSEN (US6314868), KLEINSASSER (US20130298894), BECKER (US20070157918), and COLSTON (US10694892)), rods extending out of the cooking chamber (See CHRISTENSEN (US20040094142), BECKER (US20070157918), and GEORGE (US20140216436)) and drip trays with louvers (See TSUNG (US20090199841), CLARK (US5529798), and SACHERMAN (US8281709)), yet none of the prior art of record disclosed some teaching, suggestion or motivation to combine the individual structural components to arrive at a grill with a heat deflector being configured to slide on one or more rails extending from an internal wall of the cooking chamber to an opposite internal wall of the cooking chamber, a rod coupled to the heat deflector and extending out of the cooking chamber through an opening in a wall of the cooking chamber, and a drip tray comprising a plurality of louvers and a plurality of apertures located above the stationary burner and the heat deflector and below the cooking surface.

As to claim 10, while the art has examples of direct and indirect grills with movable heat deflectors (See CHRISTENSEN (US6314868), KLEINSASSER (US20130298894), BECKER (US20070157918), and COLSTON (US10694892)), rods extending out of the cooking chamber (See CHRISTENSEN (US20040094142), BECKER (US20070157918), and GEORGE (US20140216436)) and drip trays with louvers (See TSUNG (US20090199841), CLARK (US5529798), and SACHERMAN (US8281709)), yet none of the prior art of record disclosed some teaching, suggestion or motivation to combine the individual structural components to arrive at a grill with a heat deflector being location adjustable to a location above and to the side  of the burner while being located within the cooking chamber, a rod coupled to the heat deflector and extending out of the cooking chamber through an opening in a wall of the cooking chamber, and a drip tray comprising a plurality of louvers and a plurality of apertures located above the stationary burner and the heat deflector and below the cooking surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        12 August 2021